Case 4:19-cv-01774 Document 4-2 Filed on 05/15/19 in TXSD Page 1 of 7

EXHIBIT B>
CONSENT
Case 4:19-cv-01774 Document 4-2 Filed on 05/15/19 in TXSD_ Page 2 of 7

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,

C.A.No._- (ABC)

Vv.

EDDIE D. AUSTIN, JR. et al.,

Defendants.

 

 

CONSENT OF DEFENDANT EDDIE D. AUSTIN, JR.

1. Defendant Eddie D. Austin, Jr. (“Defendant”) waives service of a summons and
the complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over
Defendant and over the subject matter of this action.

2. Defendant has pleaded guilty to criminal conduct relating to certain matters
alleged in the complaint in this action. Specifically, in United States v. Andrew Ian Farmer, et
al., Crim. No. 4:16-cr-00408 (SDTX), Defendant pleaded guilty to violations of conspiracy to
commit wire fraud [18 U.S.C. § 371]. In connection with that plea, Defendant signed a plea
agreement setting forth, as its Factual Basis, that among other things Defendant engaged ina
“pump and dump scheme” from in or about May 2011 through May 10, 2017, involving the
securities of twelve companies, including Puget Technologies, GankIt.com, Horizon Energy
Corporation, NHale, Inc., and Valmie Resources Inc., and others. This Consent shall remain in
full force and effect regardless of the existence or outcome of any further proceedings in United

States v. Andrew Ian Farmer, et al. Defendant hereby consents to the entry of the final Judgment
Case 4:19-cv-01774 Document 4-2 Filed on 05/15/19 in TXSD_ Page 3 of 7

in the form attached hereto (the “Final Judgment’) and incorporated by reference herein, which,

among other things:

(a)

(b)

(c)

(d)

permanently restrains and enjoins Defendant from violations of

Section 5 of the Securities Act of 1933 (“Securities Act’) [15 U.S.C.

§ 77e], Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)], Section
10(b) of the Securities Exchange Act of 1934 (“Exchange Act”)

[15 U.S.C. § 78j(b)]; and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5];
permanently restrains and enjoins Defendant from directly or indirectly,
including but not limited to, through any entity Defendant owns or
controls, engaging in any activity for the purpose of inducing or
attempting to induce the purchase or sale of any security, causing any
person or entity to engage in any activity for the purpose of inducing or
attempting to induce the purchase or sale of any security, or deriving
compensation from any activity engaged in for the purpose of inducing or
attempting to induce the purchase or sale of any security, provided,
however, that such injunction shall not prevent Defendant from purchasing
or selling securities listed on a national securities exchange for an account
that is in Defendant’s own name;

permanently bars Defendant from acting as a public company officer or
director, pursuant to Section 21(d)(2) of the Exchange Act

[15 U.S.C. § 78u(d)(2)];

permanently bars Defendant from participating in an offering of penny

stock; and
Case 4:19-cv-01774 Document 4-2 Filed on 05/15/19 in TXSD_ Page 4 of 7

(e) orders Defendant, jointly and severally with Carolyn P. Austin, to pay
disgorgement in the amount of $3 million, plus prejudgment interest
thereon in the amount of $276,076.29, for a total of $3,276,076.29, but
provides that Defendant’s $3,276,076.29 payment obligation shall be
offset, up to the full amount of said payment obligation, by the sum total
of any order of restitution and/or forfeiture entered against Defendant
and/or Carolyn P. Austin in United States v. Farmer, et al., Crim. No.
4:16-cr-00408 (S.D. Tex.).

3. Defendant waives the entry of findings of fact and conclusions of law pursuant to
Rule 52 of the Federal Rules of Civil Procedure.

4, Defendant waives the right, if any, to a jury trial and to appeal from the entry of
the Final Judgment.

De Defendant enters into this Consent voluntarily and represents that no threats,
offers, promises, or inducements of any kind have been made by the Commission or any
member, officer, employee, agent, or representative of the Commission to induce Defendant to
enter into this Consent.

6. Defendant agrees that this Consent shall be incorporated into the Final Judgment
with the same force and effect as if fully set forth therein.

7. Defendant will not oppose the enforcement of the Final Judgment on the ground,
if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and
hereby waives any objection based thereon.

8. Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant
Case 4:19-cv-01774 Document 4-2 Filed on 05/15/19 in TXSD Page 5 of 7

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,
within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit
or declaration stating that Defendant has received and read a copy of the Final Judgment.

9. Consistent with 17 C.F.R. § 202.5(f), this Consent resolves only the claims
asserted against Defendant in this civil proceeding. Defendant acknowledges that no promise or
representation has been made by the Commission or any member, officer, employee, agent, or
representative of the Commission with regard to any criminal liability that may have arisen or
may arise from the facts underlying this action or immunity from any such criminal liability.
Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,
including the imposition of any remedy or civil penalty herein. Defendant further acknowledges
that the Court’s entry of a permanent injunction may have collateral consequences under federal
or state law and the rules and regulations of self-regulatory organizations, licensing boards, and
other regulatory organizations. Such collateral consequences include, but are not limited to, a
statutory disqualification with respect to membership or participation in, or association with a
member of, a self-regulatory organization. This statutory disqualification has consequences that
are separate from any sanction imposed in an administrative proceeding. In addition, in any
disciplinary proceeding before the Commission based on the entry of the injunction in this
action, Defendant understands that he shall not be permitted to contest the factual allegations of
the complaint in this action.

10. | Defendant understands and agrees to comply with the terms of
17 C.F.R. § 202.5(e), which provides in part that it is the Commission’s policy “not to permit a
defendant or respondent to consent to a judgment or order that imposes a sanction while denying

the allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations
Case 4:19-cv-01774 Document 4-2 Filed on 05/15/19 in TXSD_ Page 6 of 7

is equivalent to a denial, unless the defendant or respondent states that he neither admits nor
denies the allegations.” As part of Defendant’s agreement to comply with the terms of Section
202.5(e), Defendant acknowledges the guilty plea for related conduct described in paragraph 2
above, and: (i) will not take any action or make or permit to be made any public statement
denying, directly or indirectly, any allegation in the complaint or creating the impression that the
complaint is without factual basis; (ii) will not make or permit to be made any public statement
to the effect that Defendant does not admit the allegations of the complaint, or that this Consent
contains no admission of the allegations, without also stating that Defendant does not deny the
allegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in
this action to the extent that they deny any allegation in the complaint; and (iv) stipulates solely
for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
11 U.S.C. § 523, that the allegations in the complaint are true, and further, that any debt for
disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under the
Final Judgment or any other judgment, order, consent order, decree or settlement agreement
entered in connection with this proceeding, is a debt for the violation by Defendant of the federal
securities laws or any regulation or order issued under such laws, as set forth in Section
523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19). If Defendant breaches this
agreement, the Commission may petition the Court to vacate the Final Judgment and restore this
action to its active docket. Nothing in this paragraph affects Defendant’s: (1) testimonial
obligations; or (ii) right to take legal or factual positions in litigation or other legal proceedings
in which the Commission is not a party.

11. | Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to
Case 4:19-cv-01774 Document 4-2 Filed on 05/15/19 in TXSD_ Page 7 of 7

seek from the United States, or any agency, or any official of the United States acting in his or
her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,
expenses, or costs expended by Defendant to defend against this action. For these purposes,
Defendant agrees that Defendant is not the prevailing party in this action since the parties have
reached a good faith settlement.

12. | Defendant agrees that the Commission may present the Final Judgment to the
Court for signature and entry without further notice.

13. | Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.

vue, <8 /2 weg).

Eddie D. Austin, Jr.

On , 2019, ELLs Asti, t's , a person known to me,
personally appeared before me and aE, executing the foregoing Consent.

ayult Milt,

ware, ALMA 0. GARCIA-MEDINA |

 

 
 
   
   
         
 

  
    

 

A,
oe

32 hee Notary Public, State of Texas Notary LeeGe
Bites aes Comm. Expires 06-12-2021 Commission ahh
ay

ToS Notary ID 129455221

 

 

Approved a

=a5,_ ©

Robert Eric Reed, Esq.

Reed Law Firm, PLLC

402 Main Street, Suite 3 South
Houston, TX 77002

Phone 713.600.1800

Email ereed@reedlawpllc.com

Attorney for Defendant
